Judge Pease :
I concur in the opinion of the coui’t on the first point, but can not on the second.
The averment that the note was presented at the bank, and payment demanded, is decided to be totally immaterial as it respects the plaintiff’s right to recover, and also as it respects the defense. The true distinction between an ^immaterial averment which it is necessary to prove, and one which it is not, I consider to be this: When the plaintiff avers in his declaration a fact, the converse of which being pleaded or proved by the defendant would be a defense to the action, then the averment ought to be proved. But if the fact averred be every way immaterial — if it form no part of the plaintiff’s right to recover, and if the contrary would constitute no defense to the action — then it would be not only useless to prove it, but would be an unnecessary waste of time and money, and a trifling with the administration of justice.
*486Such is the averment in this case; and when no other reason can be assigned for requiring the proof of an immaterial fact, but that it is averred, I consider the reason insufficient. If the fact that it is averred be a sufficient reason in this case, why not extend it to all others ? The common averment in a declaration in slander, that the plaintiff hath always sustained a good character, is really of more materiality than this ; because under the general issue, and even upon default, the defendant may prove the contrary for the purpose of lessening the damages, which, so far, is a partial defense; but no lawyer will pretend that this averment of good character must be proved to sustain the action. If the averment be wholly immaterial, it is my opinion that it need not be proved, and I would overrule any authority to the contrary.